Citation Nr: 0336898	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  96-40 432	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder (PTSD) has been received. 

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to an increased rating for chronic low back 
pain with degenerative joint and lumbar disc disease, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1961.  

These matters come before the Board of Veterans' Appeals 
(Board) from October 1995 and May 1998 rating decision of the 
RO.  The October 1995 rating decision denied an evaluation in 
excess of 20 percent for the veteran's service-connected low 
back strain.  The veteran filed a notice of disagreement in 
February 1996.  The RO issued a statement of the case in July 
1996.  The RO received the veteran's substantive appeal in 
September 1996.  

In October 1996, during the pendency of the appeal, the RO 
increased the evaluation for the veteran's back condition to 
40 percent.  In July 1998 and February 2000, the Board 
remanded the issue of an increased rating for the veteran's 
service-connected low back disorder for additional 
development to include orthopedic and neurological 
examinations.  

In January 2003, the RO assigned a 60 percent evaluation, 
from the date of the claim for increase.  As the veteran is 
presumed to seek the maximum available benefit, and a higher 
evaluation is available, the appeal on the increased rating 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In the May 1998 rating decision the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In February 2000, the Board separated the issue of 
entitlement to service connection for PTSD from the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board remanded the issues to the RO with 
directions to the RO to consider, as an initial matter, 
whether new and material evidence had been received 
sufficient to reopen the claim for service connection for an 
acquired psychiatric disorder.  A supplemental statement of 
the case issued in January 2003 continued the denial of the 
claim for service connection for PTSD.  A rating decision 
issued in September 2003, denied reopening the claim for 
service connection for an acquired psychiatric disorder.  
Hence, these issues have been returned to the Board for 
appellate consideration.  

For the reasons explained below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

Unfortunately, the Board finds that further action on the 
claims on appeal is needed before a final decision can be 
rendered.  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

While the duty to assist provisions of the VCAA are not 
applicable to the claim to reopen, the duty to notify 
provisions of the VCAA remain in effect.  See generally, 
38 U.S.C.A. § 5103A(f).  

Initially, the Board notes that, with regard to the claims 
for service connection for PTSD and for an increased rating 
for a low back strain, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board also finds that specific development of the claim 
an increased rating for the service-connected low back 
disability is warranted.  During the pendency of this appeal, 
the rating criteria for evaluation of disabilities of the 
spine were changed effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Since the veteran is 
entitled to application of the rating criteria most favorable 
to his claim (see Dudnick v. Brown, 10 Vet. App. 79 (1997) 
and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)), 
medical findings responsive to both the former and revised 
applicable criteria for evaluating spine disabilities are 
needed to fairly resolve the question of a higher evaluation 
for a low back strain.  

Moreover, the Board notes that this issue was remanded in 
July 1998 and February 2000.  When previously remanding this 
claim, the Board specifically requested that the veteran 
undergo orthopedic and neurological examinations and, among 
other things, that all tests/studies deemed necessary by 
examiners should be accomplished.  The Board noted in 
February 2000, that the veteran was not afforded a 
neurological examination and that all tests and studies were 
not accomplished.  

In January 2003, the RO increased the veteran's evaluation of 
his service-connected low back disability to 60 percent.  It 
appears, however, that the RO relied upon VA outpatient 
treatment records from March 1999 to March 2001 in making its 
determination and did not obtain the veteran's current 
treatment records.  He was not afforded a VA examination as 
previously directed by the Board.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand. See Stegall 
v. West, 11 Vet. 268 (1998). The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Accordingly, on remand, the RO should obtain all outstanding 
treatment records prior to arranging for the veteran to 
undergo VA examination.  The claims file reflects that the 
veteran has received pertinent medical treatment from the VA 
Medical Center (VAMC) in Worchester, Massachusetts.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v.  
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain all 
outstanding medical records from that facility.  The Board 
also points out that, under 38 C.F.R. § 3.159(b) (2003), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, will result 
in a denial of the increased rating claim, and could well 
result in the denial of the claim for service connection.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims folder any copies of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

The Board also notes that finds that the RO give the veteran 
another opportunity to present information and/or evidence 
pertinent to the petition to reopen the claim for service 
connection for an acquired psychiatric disorder.  notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  The supplemental 
statement of the case that explains the bases for the RO's 
determinations must include citation to the revised 
applicable criteria for evaluating the veteran's service-
connected lumbar spine disability.  

While the Board regrets that remanding the matters will 
further delay a final decision on these claims, the Board 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.  

Accordingly, these matters are hereby REMANDED (via the AMC) 
for the following action:  

1.  The RO should request that the 
Worcester VAMC furnish copies of all 
records of medical treatment and 
evaluation of the veteran from March 2001 
to the present time.  The RO should 
follow the procedures prescribed in 38 
C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.   

2.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing). 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After all available records and/or 
responses are associated with the 
veteran's claims file, the RO should 
arrange for the veteran to undergo VA 
neurological and orthopedic examinations 
of his low back.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his examination of 
the veteran.  The entire claims file, to 
include a copy of this Remand, must be 
made available to each physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of his documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.  

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back condition, to specifically 
include sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk and bowel or 
bladder impairment.  

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use of the 
low back and left knee; to the extent 
possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the low 
back.

Considering all neurological and 
orthopedic examination findings, the 
physician should also comment as to the 
extent, severity, and duration of 
"incapacitating episodes" over the last 
12 months.  The examiner should also 
comment as to the existence and extent of 
any ankylosis of the lumbar spine.  
Finally, the examiner should render an 
opinion as to whether the veteran's low 
back problems consist of separate and 
distinct neurological and orthopedic 
disability, capable of being separately 
evaluated; if so, the examiner should 
provide an assessment as to the severity 
of each disability.  

5.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim to 
reopen service connection for an acquired 
psychiatric disorder and the claims for 
service connection for PTSD and the claim 
for an increased rating for chronic low 
back strain with degenerative joint and 
lumbar disc disease in light of all 
pertinent evidence and legal authority 
and to include consideration of the 
former and revised criteria (cited to 
above) for evaluating the lumbar spine 
disability.  

8.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of the revised criteria for 
evaluating lumbar spine disability, and 
full reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims folder is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



